                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Cissy Thunderhawk; Waste’Win Young;          )
and Reverend John Floberg on behalf of       )
themselves and all similarly-situated        )
persons,                                     )
                                             )     ORDER OF RECUSAL
               Plaintiffs,                   )
                                             )
       vs.                                   )
                                             )
County of Morton, North Dakota; Sheriff      )
Kyle Kirchmeier; Governor Doug Burgum;       )
Former Governor Jack Dalrymple; Director     )
Grant Levi; Superintendent Michael           )     Case No. 1:18-cv-212
Gerhardt, Jr.; TigerSwan LLC, and Does 1     )
to 100,                                      )
                                             )
               Defendants.                   )


       Pursuant to 28 U.S.C. § 455(a), the undersigned recuses himself from hearing or

determining any further proceeding in this case.

       IT IS SO ORDERED.

       Dated this 20th day of February, 2019.

                                                   /s/ Clare R. Hochhalter
                                                   Clare R. Hochhalter, Magistrate Judge
                                                   United States District Court 
